 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY HOWARD GATES,                              Case No. 1:19-cv-01279-NONE-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13           v.
14    RODRIGUEZ, et al.,                                (ECF No. 22)

15                       Defendants.
16

17          Plaintiff Johnny Howard Gates (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This case is currently set

19   before Magistrate Judge Jeremy D. Peterson for a pre-settlement telephone conference on April

20   20, 2020, and a settlement conference on May 1, 2020. (ECF No. 21.)

21          Currently before the Court is Plaintiff’s motion to appoint counsel, filed March 12, 2020.

22   (ECF No. 22.) In his motion, Plaintiff states only that he has an ongoing case and is in need of an

23   attorney to assist him at his upcoming court dates. (Id.)

24          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

25   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954

26   n.1 (9th Cir. 1998), and the court cannot require an attorney to represent plaintiff pursuant to 28

27   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298

28   (1989). However, in certain exceptional circumstances the court may request the voluntary
                                                        1
 1   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 2           Without a reasonable method of securing and compensating counsel, the Court will seek

 3   volunteer counsel only in the most serious and exceptional cases. In determining whether

 4   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 5   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 6   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 7           The Court has considered Plaintiff’s request, but does not find the required exceptional

 8   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

 9   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

10   This Court is faced with similar cases filed by prisoners who are proceeding pro se and in forma

11   pauperis almost daily. These prisoners also must conduct legal research, prosecute claims, and

12   attend settlement conferences without the assistance of counsel.

13           Furthermore, at this stage in the proceedings, the Court cannot make a determination that

14   Plaintiff is likely to succeed on the merits. Although Plaintiff’s complaint has been screened and

15   found to state cognizable claims, Plaintiff has not established that he is likely to succeed on the

16   merits of those claims. Finally, based on a review of the record in this case, the Court finds that

17   the legal issues in this case do not appear to be particularly complex and that Plaintiff can

18   adequately articulate his claims.

19           Accordingly, Plaintiff’s motion to appoint counsel, (ECF No. 22), is HEREBY DENIED,

20   without prejudice.
21
     IT IS SO ORDERED.
22

23       Dated:     March 13, 2020                                /s/ Barbara    A. McAuliffe          _
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          2
